DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of mathematical concepts and mental processes without significantly more. 

The claim(s) recite(s) specifically referencing claim 1 abstract idea(s) through, 1) obtaining data, 2) processing motion data, 3) obtaining characteristic measurement, 4) calculating characteristic score, 5) obtain sub-scores, 6) provide a total quality score.  The above recitations are considered abstract because:
Obtaining data is a form of observation which is a mental process which is considered an abstract idea per the 2019 PEG Guidance.
Processing motion data is a form of evaluation(s) which are processed through mathematical relationships, formulas, equations or calculation and therefor mathematical concepts.  Evaluation(s) and mathematical concepts are contained within the groupings of abstract ideas as provided in the 2019 PEG Guidance.
Obtaining characteristic measurements require judgement from the observation and evaluation(s) which are considered mental processes and abstract ideas per the 2019 PEG Guidance.
Calculating characteristic scores are mathematical concepts of relationships, formulas, equations or calculations per the 2019 PEG Guidance. 
Obtaining sub-scores are also mathematical concepts and/or judgement through analyzing the data and the resulting scores evaluated therefrom.  These are considered abstract ideas per the 2019 PEG Guidance.
Providing a total quality score is considered an opinion or judgement as a result of the observation and evaluation which utilized mathematical concepts to be obtained and analyzed.  These are abstract ideas per the 2019 PEG Guidance.

This judicial exception is not integrated into a practical application because the claims add the words obtain(ing), process(ing), calculate(ing) and provide(ing) with the judicial exception such as a mere instruction to implement the abstract idea(s) on a computer or to perform the abstract ideas, the additional claim limitations are seen to be extra-solution activity to the judicial exception.  Further there is no improvements to the functioning of a computer or to any other technology or technical field, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims add the words obtain(ing), process(ing), calculate(ing) and provide(ing) with the judicial exception such as a mere instruction to implement the abstract idea(s) on a computer or to perform the abstract ideas, the additional claim limitations are seen to be extra-solution activity to the judicial exception.  Further there is no improvements to the functioning of a computer or to any other technology or technical field, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing.  The act of using the data obtained to derive the scores are seen to be well understood routine and conventional activity in the field.  This does not provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claim(s) 1-2, 7, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US 2021/0060382 A1) in view of Omid-Zohoor (US 2019/0224528 A1).
       
Regarding claim 1, Douglas teaches A computerized method for scoring a motion of a user, comprising, by a processor and memory circuitry: obtaining motion data, the motion data being indicative of a motion of a user; obtaining data indicative of a designated target motion; processing the motion data for obtaining at least one motion class, and determining a confidence score to each motion class respectively, wherein at least one motion class is associated with the designated target motion; processing the obtained motion data for extracting at least one characteristic measurement; obtaining at least one reference characteristic measurement, that relates to the designated target motion, wherein at least one of the reference characteristic measurements corresponds to at least one of the extracted characteristic measurements, respectively; calculating at least one characteristic score, based on one of the extracted characteristic measurements and the corresponding obtained reference characteristic measurement; so as to obtain a set of subscores that is composed of at least the determined at least one confidence score and the determined at least one characteristic score; and providing a total quality score for the motion of the user with respect to the designated target motion, based on the set of subscores, wherein the total quality score is indicative of correctness of the motion of the user with respect to the designated target motion.   See Title and Abstract, Fig. 11, [0022+]
Omid-Zohoor teaches at [0049+] a trained machine learning model that is used to generate data associated with participants.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Douglas with Omid-Zohoor to allow the leveraging of machine learning model to obtain data associated with participants.  (See [0049+])
       
Regarding claim 2, Douglas teaches providing feedback with respect to a selected subscore from among the set of subscores.   See [0022+]
       
Regarding claim 7, Douglas teaches wherein the obtaining motion data comprises at least receiving motion data from one or more sensors operatively connected to the user.   See [0022+]
       
Regarding claim 8, Douglas teaches A system for providing a total score on a motion of a user, comprising: one or more sensors operatively connected to the user; a processing and memory circuitry (PMC) operatively connected to the one or more sensors, wherein: the one or more sensors are configured to sense motion data, the motion data being indicative of a motion of a user; the PMC is configured to: obtain motion data, the motion data is indicative of a motion of a user; obtain data indicative of a designated target motion; process the motion data for obtaining at least one motion class, and determining a confidence score to each motion class respectively, wherein at least one motion class is associated with the designated target motion; process the obtained motion data for extracting at least one characteristic measurement; obtain at least one reference characteristic measurement, that relates to the designated target motion, wherein at least one of the reference characteristic measurements corresponds to at least one of the extracted characteristic measurements, respectively; calculate at least one characteristic score, each based on one of the extracted characteristic measurement and the corresponding obtained reference characteristic measurement; so as to obtain a set of subscores that is composed of at least the determined at least one confidence score and the determined at least one characteristic scores; and provide a total quality score for the motion of the user with respect to the designated target motion, based on the set of subscores, wherein the total quality score is indicative of correctness of the motion of the user with respect to the designated target motion.   See Title and Abstract, Fig. 11, [0022+]
Omid-Zohoor teaches at [0049+] a trained machine learning model that is used to generate data associated with participants.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Douglas with Omid-Zohoor to allow the leveraging of machine learning model to obtain data associated with participants.  (See [0049+])
       
Regarding claim 9, Douglas teaches provide feedback with respect to a selected subscore from among the set of subscores.   See [0022+]
       
Regarding claim 14, Douglas teaches A non-transitory computer readable storage medium tangibly embodying a program of instructions that, when executed by a computer, cause the computer to perform a method for scoring a motion of a user, the method comprising: obtaining motion data, the motion data being indicative of a motion of a user; obtaining data indicative of a designated target motion; processing the motion data for obtaining at least one motion class, and determining a confidence score for each motion class respectively, wherein at least one motion class is associated with the designated target motion; processing the obtained motion data for extracting at least one characteristic measurement; obtaining at least one reference characteristic measurement, that relates to the designated target motion, wherein at least one of the reference characteristic measurements corresponds to at least one of the extracted characteristic measurements, respectively; calculating at least one characteristic score, each based on one of the extracted characteristic measurements and the corresponding obtained reference characteristic measurement; so as to obtain a set of subscores that is composed of at least the determined at least one confidence score and the determined at least one characteristic scores; and providing a total quality score for the motion of the user with respect to the designated target motion, based on the set of subscores, wherein the total quality score is indicative of correctness of the motion of the user with respect to the designated target motion.   See Title and Abstract, Fig. 11, [0022+]
Omid-Zohoor teaches at [0049+] a trained machine learning model that is used to generate data associated with participants.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Douglas with Omid-Zohoor to allow the leveraging of machine learning model to obtain data associated with participants.  (See [0049+])

Response to Arguments
The applicant argues against the rejection under 35 USC 101.  The applicant argues that claim 1 does not merely recite a theoretical and abstract solution, but rather comprises a concrete and innovative solution to the problem of assessing correct performance of a user in executing a required motion, using data provided by sensors, which solves several drawbacks of prior art solutions.  The applicant argues that the motion data informative of the motion of a user are obtained and processed to generate a feedback informative of whether the user correctly reproduced a target motion which is beyond the abstract idea; that the classification performed by a trained machine learning model which can take into account possible variations for the expected motion and confidence scores constitute an improvement in the field of computerized assessment of a user’s motion.  However, the examiner does not agree that the use of the data to create different data groups such as confidence scores and different analysis render the limitations non-abstract or put the abstract idea into a practical application.  The use of the sensor data to obtain different scores is simply using the data to obtain score values, this is a common practice in data analysis.  This does not provide an advancement or improvement to the technology or technical field.  
	With regards to the applicant’s arguments towards the claims being significantly more than the abstract idea, the citation to Diamond v. Diehr is directed towards rubber-molding presses and physically changes the state of the rubber.  This is not the same as utilizing different mathematical techniques to analysis data obtained by sensors.  As such, the facts of the case of Diamond v. Diehr are significantly different than those of the instant invention.  The prior art clearly shows the use of mathematics to analyze data obtained from sensors wherein the calculation of a confidence score is not seen to push the claims outside of what is well understood, routine and conventional in the art to render the claims significantly more than the abstract idea.
	With regards to the applicant’s arguments against the prior art rejections, the examiner has modified the grounds of rejection render most of these arguments moot.  The motion class of Douglas such as that which defines the template is not only a single motion but a multitude of different motions.  As the sensor data is compared to these motions, the Douglas invention must be able to determine which template to compare the motion to.  This would imply a motion class or a multitude of motion classes which make of the template(s) used to compare the data to.  [0022+] of Douglas clearly states to track, quantify and evaluation body motion of a user.  As the motion of a user is not limited to a single motion, such as the movement of an arm, there must be multiple different classes of motion which Douglas tracks, quantifies and evaluates.
	The Douglas disclosure also discloses a normalized “score” which is equivalent to a confidence score.  The deviation between the ideal motion and the actual motion as communicated through a normalized score can be seen as the confidence that the motion being analyzed is the actual motion being performed by the user.  In fact, measuring deviation between an actual motion and an ideal motion clearly determines if the measured motion corresponds to an ideal motion or a motion class.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711